    Case 1:21-cv-00347-GPG Document 1 Filed 10/05/20 USDC Colorado Page 1 of 7




                                                                                           RECH[VEN

                         UNITED STATES DISTRICT COURT O$T 05                                            EOAO

                                                                                                                UUU*
                            DISTRICT OF MINNE,SOTA CLERK,Hf #$IffJ
 LEILA CRUZ

                                    Plaintiff(s),

   vs.                                                          caseNo    20-C', -21|3 tl'toltt/On
                                                                                              '
                                                                (To be assigned by Clerk of District Court)


BEST BUY
7601 Penn Avenueo South Richfield,
MN 55423 USA

                                                                DEMAND FOR JURY TRTAL

                                                                        YESE]            Nol-l
                               Defendant(s).

   (Enter the full name(s) of ALL defendants in
   this lawsuit. Please attach additional sheets
   if necessary).


                                                COMPLAINT

   PARTIES

   1.    List your name, address and telephone number. Do the same for any additional plaintiffs.

         a. Plaintiff
            Name                    LEILA CRUZ

            Street   Address        10911   W 63RD PLACE #101

            county,     city        ARVADA

            State    & Zip   Code   COLORAIIO 8004

            Telephone    Number (816) 508-5056
                                                                                              $ffiAru   ru    ffiffi
                                                                                              OcT    05   2020         $N
                                                                                         U.S" EISTBIET GOURT ST, PAUL
Case 1:21-cv-00347-GPG Document 1 Filed 10/05/20 USDC Colorado Page 2 of 7




2.   List all defendants. You should state the full name of the defendant, even if that defendant is
     a govemment agency, an organization, a corporation, or an individual. Include the address
     where each defendant may be served. Make sure that the defendant(s) listed below are
     identical to those contained in the above caption.

     a.   DefendantNo. I

          Name                    BEST BUY

          Street   Address        7601 Penn Avenue, South

          County,    CitY         Richfield

          State    & Zip   Code   MN 55423

     b.   DefendantNo.2

          Name                    ANDREW CAMPBELL Ii\DIVIDUAL/PROFESSIONAL CAP

          Street   Address        9369 SI{ERIDAN   BLVI)

          county,    ciry         WESTMINSTER

          State    & Zip   Code   COLORADO 800031

     c.   DefendantNo.3

          Name                    ANDREW (CUSTOMER SVC MANAGER)

          Street   Address        9369 SIIERIDAN   BLVI)

          County,    City         WESTMINSTER

          State   & Zip    Code   COLORADO     80031



NOTE: IF THERE ARE ADDITIONAL PLAINTIFFS OR DEFENDANTS, PLEASB
PROVIDE THEIR NAMES Al\D ADDRESSES ON A SEPARATE SI{EET OF PAPER
Check here if additional sheets of paper are attached:l y I
Please label the attached sheets of paper to correspond to the appropriate numbered
paragraph above (e.g. Additional Defendants 2.d.0 2.e.0 etc.)
Case 1:21-cv-00347-GPG Document 1 Filed 10/05/20 USDC Colorado Page 3 of 7




JURISDICTION

Federal courts are courts of limited jurisdiction. Generally, two types of cases can be heard in
federal court: cases involving a federal question and cases involving diversity of citizenship of
the parties. Under 28 U.S.C. $ 1331, a case involving the United States Constitution or federal
laws or treaties is a federal question case. Under 28 U.S.C. $ 1332, a case in which a citizen of
one state sues a citizen of another state and the amount of damages is more than $75,000 is a
diversity of citizenship case.

3.   What is the basis for federal court jurisdiction? (check all that apply)

           PlFederal Question              FlDi   u.rrity of Citizenship

4. If the basis for jurisdiction    is Federal Question, which Federal Constitutional, statutory or
     treaty right is at issue? List all that apply.

     AMERICAIIS WITH DISABILITIES ACT, CTVIL RIGHTS ACT,42 USC
     SECTION 1983

5. If the basis for jurisdiction
                               is Diversity of Citizenship, what is the state of citizenship of each
     party? Each Plaintiffmust be diverse from each Defendant for diversity jurisdiction.

     PlaintiffName: LEILA  CRUZ                               State of Citizenship:   COLORADO

     DefendantNo. 1: BEST BUY                                 State of Citizenship:   MIIINESOTA

     Defendant No.      2:                                    State of Citizenship:

     Attach additional sheets of paper as necessary and label this information               as   paragraph
     f,.
     Check here       if additional sheets of paper are attached. lgl

6. What is the basis for venue in the District of Minnesota?            (check all that apply)


           flO"f"odant(s)    reside in   Minnesota    l_|   Facts alleged below primarily occurred    in
                                                            Minnesota
           l-l   other: explain




STATEMENT OF T}IE CLAIM

Describe in the space provided below the basic facts of your claim. The description of facts
should include a specific explanation of how, where, a:rd when each of the defendants named in
the caption violated the law, and how you were harmed. Each paragraph must be numbered
Case 1:21-cv-00347-GPG Document 1 Filed 10/05/20 USDC Colorado Page 4 of 7




separately, beginning with number   7.   Please write each single set of circumstances in a
separately numbered paragraph.



I.PLAINTIFF IS A MEMBER OF A PROTECTED CLASS: Plaintiff is blind, diabetic
and mobility impaired.
2. BEST Btry IS A BUSINESS AND PLACE OF PUBLIC ACCOMMODATION
3. PLAINTIFF WAS TREATED DIFFERENTLY DUE TO RACE AI[D DISABILITY
THAN OTHER SHOPPERS/CUSTOMERS:
a. 09129120 Plaintiff purchased a computer from Defendants for school and work
b. The computer had a hardware issue and would not connect to internet or allow
Plaintiffto install adaptive software for the blinf and physically disabled
c.09l3U2A Phintiffand her caretaker went to the store to return the item, provided the
name and Best Buy loyalty account and allowed the cashier Lizett to check to ensure all
cords, computer keyboard and mouse were present. Plaintiff asked cashier for her
receipt for the refund. LizettelCashier walked away and started discussing with several
employees that she did not "believe" the computer was purchased by Plaintiffor that the
best buy loyalty account was Plaitiffs
d. Andrew (CSR) and Christian (CSR) came over and questioned if Plaintiffhad
actually paid for the computer. Plaintiffreminded them best buy emails receipts, the
serial number had been checked and asked to get her receipt and leave as she is diabetic
and needed to take insulin and see her doctor for a previously scheduled appoinmtne




Please label the attached sheets of paper    to   as   Additional Facts and continue to number the
p   aragraphs consecutively.


REQUEST FOR RELIEF

State what you want the Court to do for you and the amount of monetary compensation,          if any,
you are seeking.

5   million dollars
Case 1:21-cv-00347-GPG Document 1 Filed 10/05/20 USDC Colorado Page 5 of 7




MCCOVV. BESTBUYPAGE2

                                           that Plaintiff is diabetig blind and without adaptive
F. Plaintiff and caretaker repeatedly explained
software could not do anythingwith the computer.

G. All Best Buy employees stated Plaintiff may have stolen the computer, has to sign back in and
perform othercomputertasks to prove the computerwas actually purchased by Plaintiff. Plaintiff and
caretakeragain explainedtoAndrewCampbell(BestBuyManager)that Plaintiff is Blind and needs
adaptive software noton the computerto operate the computer. Andrew (CSR), Andrew Campbell
(store manager)and Lizette kept pointing at the screen and demanding Plaintifftype differentthings
into the computer and help them resetthe computer. Plaintiff explained again that she uses a special
adaptive keyboard forthe blind and diabetic who have nerve issues keepingthem from typingand a
screen readerforthe blind noton the computerand that demandingthatshe complete a task that
could be handled by geeksquad is unfair.

Andrew(CSR)toldPlaintiff shehadtowaitan hourforthegeeksquadtogettothecomputerandthen
"about an hour"for it to be resetor she would not get her refund. Andrew Campbellagain stated: "we
do not know how you got our computeror whatyou did to it afteryou TOOK it from ourstore". Plaintiff
pointed outthat Best Buy allows for email receipts for all customers and herADA issues nor her race
should cause the store to provide her different terms of service than any othercustomer. Plaintiff
pointed outthat she cannot operate the computerwithoutadaptive equipment and software thatshe is
sick, feelingtheaffectsof hernotgettingtotake herlife sustainingmedication and thatshe hasa doctor
appointment and pharmacy appointment and she cannot stay.

H. Lizatte and Christian {Best BuyCSRs) both   triedto open and operate the computerand could not
connect it to the internet. Lizett repeatedly hitthe "restart" button instead of "reset" and Plaintiff
continued to state that she is diabetig needs medicalattention and to take her insulin. The caretaker
tried to getAndrew Campbell's attention and explain that she needsto leave formedical appointment
and to eatand taker her insulin as by this time she was shaking sweatingand feelingdizzy. Andrew
CambelUBest Buy managerwalked into the office behind the counterand closed the door in Plaintiff's
face. Plaintiff stated that she is going to file a civil rights complaint if the staffwould not either pack the
computer up and let her leave with it or give herthe receipt she was entitled to so she can leave to see
herdoctorandpickupherinsulin. PlaintiffaskedAndrewCampbellifthestorecouldprovidesomethilrg
to eat and or her insulin because theiractions were preventing herfrom eating, taking her medication
and gettingto medical care. Andrew and the other3 employees laughed in the Plaintiff'sface.

Andrew (CSR)then stated, 'file a civil rights complaint because I am part BLACK". Plaintiffexplained that
she is Hispanig and herskin color has nothingto do with Best Buy denting reasonable accommodations
ortryingtoforceherto useof helpthemfixa computershecannotsee. AndrewCampbellsaid" and
nowyour notwelcome in this store or to shop with Best Buy". Plaintiffwas going out of the door and
AndrewCampbellstoppedthe Plaintiffto harass and intimidate Plaintiff. Plaintiffstoppedtohearwhat
was beingsaid to her.

Plaintiff then stated that'trespassing" someone for asking for accommodations and refusingto be made
fun of because they cannotsee to operate a company computer is illegal. Andrew Campbellthen stated:
"and now I am calling the police, wait here theywill be servingyou with a trespass order. You are not
Case 1:21-cv-00347-GPG Document 1 Filed 10/05/20 USDC Colorado Page 6 of 7




welcome here and you can stand outside to wait for the police". Plaintiff again   e   xplained she is blind,
mobility impaired and cannotstand in the heat or on her legs.

Andrew Campbelldid call the police on Plaintiff as she sat queitly in the wheelchair he kepts insulting
Plaintiff and talking at hermaking false allegations and discussing her race with customerservice
representative Andrew who kept reassuring Campbellthat he will tell the police he is "part black" so
"she is still going to jail and gettingtrespassed".

When police arrived Andrew Campbellfalsely claimed Plaintiff had been loud, threatening, and abusive.
Campbelltried to have the caretakerand disabled Plaintiff arrested by making false claim that theywere
refusingto leave the store. Plaintiff stated that she did not refuse to leave the store but did refuse to
risk falling bygetting out of the wheelchairand waiting outside when she is disabled and ill. Plaintiff
pointed outthat Best Buy employees refused to give herthe return receipt and stated she had to stay at
least an hourto resetthe computer, if Plaintiff had been abusive orthreateningthe employees would
not have been refusingto let Plaintiff leave for her medical appointment orto take herdiabetes
medication.

Plaintiff askedforanambulancebecauseshewasveryill bythispointandtheambulancecame.
Plaintiff blood sugar was not 224 with 70 being normal blood glucose. Paramedics from Westminster
Fire Department and Police officers K Flores and Officer R A Phelps both told the store employees that
theycannot call police on peopleformakingADA complaints, not beingable to physically complete
worktasks the store employees should do orfor wanting to leave and get medical attention.

The actions   of Best Buy employees were discriminatory and endangered the health and safety of
Plaintiff. By the time Plaintiff got home her blood sugar was 294. Plaintiff did not have the insulin to
treat the high blood sugar as Best Buy employees refused to let her leave the store so they could try to
have herarrested and Plaintiffwas unable to getto her medical appoint/pharmacy diabetes
consultation.
Case 1:21-cv-00347-GPG Document 1 Filed 10/05/20 USDC Colorado Page 7 of 7




Signedthis   30th   Enauy of Septembfi



                      Signature   ofPlaintiff

                      Mailing Address               1W 63RD PLACE #101
                                                    ADA" CO 80004



                      Telephone   Number        (316) 50g-5056



Note: All plaintiffs named in the caption of the complaint must date and sign the complaint   and
provide hislher mailing address and telephone number. Attach additional sheets of paper as
necessarY.
